Citation Nr: 0835700	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left arm and hand disability.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1975.

By rating action dated in May 1997, the Regional Office (RO) 
denied the veteran's claim for service connection for a low 
back disability.  He was notified of this determination and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  A January 1998 rating 
action again denied service connection for a low back 
disability and also denied service connection for a left arm 
and hand disability.  He was notified of this decision and of 
his right to appeal by a letter dated in March 1998.

In a December 2005 rating decision, the RO denied reopening 
the veteran's claim for service connection for a low back 
disability.  In addition, the RO denied service connection 
for the remaining disabilities at issue.  The veteran filed a 
timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran had no foreign service, and his principal 
duties included armor crewman and loader.

2.  The veteran did not engage in combat with the enemy.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed in-service stressors.

4.  The service treatment records are negative for complaints 
or findings of a psychiatric disability.

5.  A psychiatric disability, to include PTSD, has not been 
demonstrated following the veteran's separation from service.

6.  Service connection is in effect for postoperative 
residuals of a right thumb injury, evaluated as 20 percent 
disabling.

7.  The service treatment records are negative for complaints 
or findings concerning the right arm.

8.  A disability of the right arm was not shown in service, 
and has not been demonstrated following service.

9.  The veteran's in-service knee complaints were acute and 
transitory and resolved without residual disability; no 
abnormalities concerning the knees were present on the 
discharge examination in July 1975.

10.  A disability of either knee has not been identified 
following the veteran's discharge from service.

11.  The service treatment records are negative for 
complaints or findings of a disability of either leg.

12.  A disability of the legs has not been demonstrated 
following the veteran's discharge from service.

13.  By rating decision dated in January 1998, the RO denied 
service connection for a low back disability.

14.  The evidence added to the record since the January 1998 
RO decision provides a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.

15.  The veteran's in-service complaints referable to the low 
back were acute and transitory and resolved without residual 
disability.  The spine was evaluated as normal on the 
separation examination in July 1975.

16.  The competent medical evidence fails to establish that 
the veteran has a low back disability that is related to 
service.

17.  By rating decision dated in January 1998, the RO denied 
service connection for a left arm and hand disability.

18.  The evidence added to the record since the January 1998 
RO decision does not provide a reasonable possibility of 
substantiating the claim for service connection for a left 
arm and hand disability.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service, nor is a 
psychiatric disability proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 
(2007).

2.  A right arm disability was not incurred in or aggravated 
by active service, nor is a left arm disability proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A bilateral knee disability was not incurred in or 
aggravated by active service.  §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  A bilateral leg disability was not incurred in or 
aggravated by active service.  §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

6.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

7.  New and material evidence has not been received, and the 
claim for service connection for a left arm and hand 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April and October 2005 letters, issued prior 
to the rating decision on appeal, the RO advised the veteran 
what information and evidence is needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The April 
2005 letter advised the veteran of the need to submit new and 
material evidence to reopen his claims for service connection 
for his low back and left arm and hand conditions, as well as 
the basis for the prior denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran was advised of the evidence 
needed to establish a disability rating and effective date in 
March 2006.  The case was last readjudicated in July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private medical records, VA medical 
records and examination reports, and the veteran's testimony 
at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing 
and submitting information.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

        A.  Psychiatric Disability, to include PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The evidence supporting the veteran's claim includes his 
statements and some medical records.  During the hearing 
before the undersigned, the veteran testified that he felt 
lost in service, and that he did not want to be around 
anybody.  He claimed that he was very depressed and that he 
could not communicate.  The veteran was seen in the mental 
health clinic of a VA outpatient treatment clinic in May 1997 
and it was reported that he was under much stress because of 
his financial situation and chronic pain.  He stated that he 
was having trouble sleeping, was forgetful and that he became 
quite nervous at times.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  In 
this regard, the Board points out that there is no evidence 
in the service treatment records of complaints or findings 
concerning a psychiatric disability.  A psychiatric 
evaluation on the separation examination in July 1975 was 
normal.  Similarly, the post-service medical evidence fails 
to establish that the veteran has any psychiatric disability.  

With respect to the claim for service connection for PTSD, 
the Board points out that the veteran has not mentioned any 
specific event as being a stressor.  Rather, during the 
hearing in April 2008, he essentially declared that merely 
being in service was a stressor.  The fact remains that no 
verifiable stressor has been alleged, and no diagnosis of any 
psychiatric disability, to include PTSD, has been made either 
during service or at any time following the veteran's 
discharge from service.  

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4).

In sum, there is no evidence of a psychiatric disability, 
including PTSD in service, and no credible evidence to 
support the existence of his claimed in-service stressors.  
The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, to include PTSD.

	B.  Right Arm Disability 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence supporting the veteran's claim includes his 
statements and some medical records.  VA outpatient treatment 
records disclose that the veteran was seen in February 1995 
and complained of right thumb pain that radiated proximally 
up the arm.  An examination revealed no medial or lateral 
flexion of the wrist.  The impression was questionable frozen 
hand.  The veteran is service connected for a post operative 
right thumb injury rated as unfavorable ankylosis.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical records.  The 
service treatment records are negative for complaints or 
findings involving the right arm.  The veteran denied having 
a painful or "trick" shoulder or elbow on a report of 
medical history in July 1975, and the only abnormality 
pertaining to the upper extremities on the discharge 
examination at that time involved the right thumb.  

The veteran was seen by a private physician in March 1983, 
and it was reported that he had no problem with the right 
upper extremity.  

The clinical record documents that no abnormality of the 
right upper extremity was present in service, and no 
disability of the right upper extremity has been demonstrated 
at any time following service other than his already service-
connected right thumb.  The veteran did not describe any 
specific symptomatology related to his right arm during his 
hearing.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
evidence of a chronic right arm condition, service connection 
is not warranted.  Moreover, a VA examination is not 
necessary in the absence of credible evidence of a current 
disability.  See 38 C.F.R. § 3.159(c)(4).

	C.  Bilateral Knee Disability 

The service treatment records disclose that the veteran was 
seen in July 1974 for complaints of pain and stiffness in the 
left knee of two weeks duration.  He reported that his right 
side had become swollen that morning.  There was no recent 
history of injury.  An examination revealed increased pain on 
flexion and stiffness in the ligaments.  The veteran was 
referred to the orthopedic clinic.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  In this regard, the Board acknowledges that the 
veteran was seen on one occasion during service for left knee 
complaints; there is no further indication of any 
abnormalities of the left knee during service.  It is also 
significant to note that on a report of medical history in 
July 1975, the veteran denied having a trick or locked knee, 
or any bone or joint deformity.  The veteran stated that he 
was in the bet of health other than his right thumb.  A 
clinical evaluation of the lower extremities on the 
separation examination in July 1975 was normal.  

The veteran has not provided any objective evidence 
confirming that he has a disability of either knee following 
his discharge from service.  As noted above, Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for a 
bilateral knee disability.  Brammer, supra.

	D.  Bilateral Leg Disability 

The evidence supporting the veteran's claim includes his 
statements.  In this regard, the Board notes that the veteran 
testified at a hearing before the undersigned that his legs 
shake.  When he was seen by a private physician in March 
1983, the veteran reported that his left leg locked.  In a 
February 1997 treatment note, he reported that his right leg 
locks.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical records.  The 
service treatment records are negative for complaints or 
findings concerning either leg.  No abnormalities of the 
lower extremities were found on the discharge examination in 
July 1975.  The post-service medical reports note the veteran 
reported to a VA physician in 1997 that his right leg locks 
when walking.  A private physician in 1983 noted his 
complaints that he had problems with his left leg locking.  
No abnormal findings involving either lower extremity were 
reported, and no diagnosis was rendered involving the legs.  
The fact remains that there is no clinical evidence of any 
current disability involving the legs.  Accordingly, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. 223.  The medical 
findings of record are of greater probative value than the 
veteran's statements alleging the existence of a bilateral 
leg disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral leg disability.

	II.  New and Material Evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Despite the 
determination reached by the RO as to whether new and 
material evidence has been submitted, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claims for service connection for a low back disability 
and left arm and hand disability is the RO's January 1998 
determination.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

A.	Low Back

The RO originally denied the veteran's claim for service 
connection for a low back disability in May 1997 on the basis 
that while he had been seen in service for low back 
complaints, there was no clinical evidence that the veteran 
had a chronic low back disability following service.  The 
RO's determination of January 1998 essentially confirmed the 
previous finding. 

The additional evidence includes a March 1998 report from a 
private physician which indicated that X-ray studies by 
another private physician revealed disc space narrowing at 
L4-L5 levels, and that magnetic resonance imaging of the 
lumbar spine disclosed degenerative changes with moderate 
diffuse disc bulge at L2-3.  

Thus, the evidence relates to a previously unestablished 
fact, that is, the presence of a current low back disability, 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection.  Accordingly, the 
claim is reopened.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The issue remains whether service connection for a low back 
disability is warranted.  The evidence supporting the 
veteran's claim includes the veteran's statements and some 
medical findings.  In this regard, the service treatment 
records disclose that the veteran reported lumbosacral pain 
when he was seen in August 1974 after he had fallen.  The 
impression was lumbosacral spine sprain, and Valium was 
prescribed.  He was seen on various occasions between 
September and December 1974 for low back problems.  

VA outpatient treatment records show that the veteran was 
seen for low back complaints in 1996 and 1997.  In February 
1997, the veteran asserted that his back pain was related to 
a fall from a truck in service.  A private examiner noted the 
veteran had low back pain in April 1997.  

Finally, as noted above, a private physician indicated in 
March 1998 that the test studies revealed some discogenic 
causes of his back pain and impairment.

The evidence against the veteran's claim includes the service 
medical records and post-service evidence of record.  The 
Board notes that the veteran was seen on a number of 
occasions during service for complaints of low back pain.  
The fact remains, however, that it was reported in December 
1974 that X-ray studies were negative.  It is also 
significant to observe that the veteran denied having 
recurrent back pain on a report of medical history in July 
1975, and a clinical evaluation of the spine at that time was 
normal.  It must also be noted that there is no evidence of 
treatment for low back complaints for many years after the 
veteran's discharge from service.  

Finally, the Board notes that the veteran was seen by a 
private physician in March 1998.  It was reported that he had 
been injured at work in July 1997.  The veteran was lifting a 
55-gallon drum and he felt a sharp pain into the left 
buttocks and heel.  He was seen at another facility and X-ray 
studies were suggestive of disc space narrowing; magnetic 
resonance imaging of the lumbar spine revealed degenerative 
changes.  No other pertinent past medical history pertaining 
to the lumbar spine was reported.  Following an examination, 
the physician commented that the veteran had experienced an 
on-the-job injury to the lumbar spine, and that the X-ray 
studies and magnetic resonance imaging revealed discogenic 
causes of the pain and impairment.  

Thus, the only medical opinion addressing the etiology of the 
veteran's current back disability holds that it was 
attributable to a post-service injury at work.  The veteran's 
allegations provide the only support for his statement that 
his low back disability is related to service.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes, accordingly, that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the etiology of his low back 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.

The Board notes that a VA examination has not been scheduled 
with respect to this issue; however, an examination is not 
necessary as the competent evidence of record establishes 
that his current disability is related to nonservice causes.  
See 38 C.F.R. § 3.159(c)(4).



	B.  Left Arm and Hand Disability 

The Board notes that the January 1998 rating decision denied 
service connection for a left arm and hand disability on the 
basis that it was not related to the veteran's service-
connected right thumb disability.  

Of record at the time of the prior denial were the service 
treatment records, which are negative for complaints or 
findings pertaining to a left arm or hand disability.  No 
abnormalities concerning the left hand were noted on the 
separation examination in July 1975.  

Also of record was an undated letter received in July 1997.  
The letter was purportedly written by Dr. Barbour, who stated 
that he treated the veteran's left hand in August 1976 for an 
injury that was caused by the disabling injury of the right 
hand and back he had in service.   It was indicated that the 
veteran had less use and strength on the right side.  It was 
further stated that, while changing a tire, the car slipped 
off the jack and trapped the veteran's hand and arm between 
the car and the spare tire, paralyzing the left hand and arm 
totally.  A handwritten note on this letter stated that 
"[t]o the best of my knowledge, this is true," and was 
purportedly signed by Dr. Barbour.  

When he was examined by the VA in November 1997, the veteran 
related that he injured his left arm on August 8, 1976 when 
he was attempting to change a tire and the car slipped off 
the jack.  He asserted that the injury was due, in part, to 
his service-connected right thumb disability.  An examination 
revealed that the triceps and biceps reflexes were absent.  
The veteran had no movement from the shoulder down and no 
grip.  The pertinent diagnosis was that the left arm was 
paralyzed from some type of injury.  The examiner commented 
that it was his opinion that the left arm injury was not 
connected to the service-connected disability of the right 
thumb.  He noted that the veteran did not fully cooperate, 
and attempted to make every portion of the examination 
painful and inconsistent.  

The RO denied the claim in January 1998, noting that the 
undated letter purportedly from Dr. Barbour was written by 
the veteran.  The Board notes that the letter was not on the 
physician's letterhead.  Moreover, following the veteran's 
address on the letter was written, "From Dr. Barbour", 
Roswell New Mexico.  No street address for the physician was 
provided.

The evidence submitted subsequent to the RO decision includes 
records from the Social Security Administration.  In a 
statement dated in September 1976, Dr. Brenner noted that on 
August 8, 1976, the veteran suffered a gunshot wound to the 
left brachial plexus.  He had made an uneventful recovery 
except for a causalgic-like pain.  The physician reported 
that the veteran was totally paralyzed in the left upper 
extremity.  A letter from Dr. Barbour, on his letterhead, 
dated in March 1977, also notes that the veteran's left arm 
atrophy and paralysis was due to a bullet wound.  The 
diagnosis was moderately severe atrophy, dysfunction of his 
left arm and hand due to bullet wound, with injury to 
brachial nerve plexus.  The other clinical evidence likewise 
reflects the residuals of the post-service gunshot wound.

During the April 2008 hearing before the undersigned, the 
veteran testified that, due to a psychiatric disability, he 
shot himself following service in a suicide attempt.  

None of the evidence received since the January 1998 denial 
reflects that the veteran's left arm and hand injury is in 
any way related to his service.  The records clearly 
establish that his disability is related to a post-service 
gunshot wound, not to service or to his service connected 
right thumb disability.  To the extent the veteran contends 
that he shot himself due to a psychiatric disorder, he is not 
presently service-connected for such.  

Thus, to the extent the evidence is new in that it has not 
previously submitted, it is not material as it fails to 
indicate a link between his left arm and hand disability and 
service or a service connected condition.  As such, it does 
not raise a reasonable possibility of substantiating the 
claim, and the claim is not reopened.  




ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.

Service connection for a right arm disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral leg disability is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability and, 
to this extent, the appeal is granted and the claim is 
reopened.

Service connection for a low back disability is denied.

New and material evidence not having been submitted, the 
claim for service connection for a left arm and hand 
condition is not reopened, and the appeal is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


